Citation Nr: 1147402	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to extension of the delimiting date beyond July 1, 2008 for Chapter 30 educational assistance benefits. 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from June 1976 through June 1998. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a determination of the Education Center at the St. Louis, Missouri VA Regional Office (RO) that denied an extension of the Veteran's delimiting date beyond July 1, 2008 for educational assistance benefits.


FINDINGS OF FACT

1.  The Veteran's delimiting period for receiving Chapter 30 educational benefits expired on July 1, 2008, ten years from the date of his retirement from active service on June 30, 1998.

2.  The Veteran did not have a later period of active duty, nor is it documented that he suffered a physical or mental disability that prevented him from initiating or completing his chosen program of education within the otherwise applicable eligibility period. 


CONCLUSION OF LAW

The criteria for an extension of the delimiting date are not met. 38 U.S.C.A. §§ 3011, 3031 (West 2002);38 C.F.R. §§ 21.7050, 21.7051 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, the Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2.)

In this case, VCAA notice is not required.  This is because the claim of entitlement to extension of the delimiting date beyond July 1, 2008 will be adjudicated as a matter of law. See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board must deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Factual Background and Legal Analysis

The law provides for a ten-year period of eligibility during which an individual may use his entitlement to educational assistance benefits.  That period begins on the date of the Veteran's last discharge from active duty.  The date following the ending date of this ten-year period is called the "delimiting date." 38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050.  An extended period of eligibility may be granted when it is determined that the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible. 38 C.F.R. § 21.7051.

The Veteran retired from active service on June 30, 1998.  As such, his delimiting period for receipt of Chapter 30 educational assistance benefits expired on July 1, 2008, ten years after his discharge from service.  In this case, the appellant asserts and has presented documentation showing that his wife's terminal illness from 1999 to her death in May 2001, during which he worked full time and was also her primary caretaker, as well as a prolonged grieving period, prevented from completing an educational program.  The Board notes that the Veteran was eligible for and did in fact receive VA assistance in obtaining some education benefits during and following his discharge from service.  It is shown, however, that the appellant does not assert and the evidence does not establish that he had a physical or mental disability during the seven years after his wife passed away that precluded a program of education during his basic Chapter 30 delimiting period.  As such, the criteria for an extension of the Chapter 30 delimiting period are not met.

While the Board is sympathetic to the Veteran's situation, including the untimely death of his wife and his extended grieving period, VA (including the Board) is bound by the applicable law and regulations in force as promulgated. See 38 U.S.C.A. § 7104(c) (West 2002).  Additionally, the Board is without authority to grant benefits simply on the basis that it might be perceived as equitable. See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet.App. 425 (1994).  It has been held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith v. Derwinski, 2 Vet.App. 429,, 432-33.  Therefore, as the Veteran's delimiting date was July 1, 2008, and there is no documentation that he was physically or mentally incapable of pursuing an education program, he is ineligible for VA educational assistance after that date. 

Under the circumstances, an extension of the delimiting date beyond July 1, 2008 for Chapter 30 educational assistance benefits is not granted.  The Veteran's claim is denied based on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  As such, the benefit of the doubt doctrine is not applicable to the facts of this case. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990). 


ORDER

An extension of the delimiting date beyond July 1, 2008 for Chapter 30 educational assistance benefits is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


